
	
		I
		112th CONGRESS
		2d Session
		H. R. 6554
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Tierney (for
			 himself and Mr. Markey) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To limit the period in advance of a nuclear reactor
		  license renewal that the application for such renewal may be submitted to the
		  Nuclear Regulatory Commission.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Reactor Safety First
			 Act.
		2.Nuclear reactor
			 license renewalsSection 103c.
			 of the Atomic Energy Act of 1954 (42 U.S.C. 2133(c)) is amended by adding at
			 the end the following: The Commission may not approve a renewal of such
			 a license for a reactor if the application for that renewal was submitted to
			 the Commission more than 10 years before the expiration of the license being
			 renewed..
		
